EXHIBIT 99.1 RALPH E, DAVIS ASSOCIATES, INC. 1717 St. James Place, Suite 460 Houston, Texas 77056 August 10, 2009 Cross Canyon Energy Corp. 6630 Cypresswood Drive, Suite 200 Spring, Texas 77979 Attention:Mr. Robert P. Munn, CEO At your request, we have appraised the leasehold and royalty interests in properties owned by Cross Canyon Energy Corp (Cross Canyon).The subject properties are located in Duval County, Texas. We have prepared estimates of the reserves, future production and income attributable to the subject interests with an effective date of June 30, 2009. The reserves associated with these estimates have been classified in accordance with the definitions of the Securities and Exchange Commission (SEC) as found in Rule 4-10(a) of regulation S-X of the Securities Exchange Act of 1934.The results of our study are summarized as follows: Estimated Net Reserves and Income Data Certain Leasehold and Royalty Interests of Cross Canyon Energy Corp.
